           Case 1:19-cr-00686-CM Document 38 Filed 10/08/20 Page 1 of 1


                                                                                                            March 31, 2020


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA,                                                       CONSENT TO PROCEED BY
                                                                                VIDEOCONFERENCE
                             -v-
                                                                                                              CM
                                                                                ~-CR-686                    (_) (_)
JALEEL RIVERS
                                       Defendant(s}.
-----------------------------------------------------------------X

Defendant JALEEL RIVERS                                                    hereby voluntarily consents to
participate in the following proceeding via videoconferencing:

         Initial Appearance/Appointment of Counsel

         Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
         Indictment Form}

         Preliminary Hearing on Felony Complaint

         Ba ii/Revocation/Detention Hearing

X        Status and/or Scheduling Conference

         Misdemeanor Plea/Trial/Sentence


                                                                     Donald Yannella'     Digitally signed by Donal d
                                                                                          Yannella , Esq.
                                                                     Esq.                 Date: 2020.09.24 15:29:23 -04'00'


Defendant's Signature                                                Defense Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant}

Jaleel Rivers                                                        Donald Yannella
Print Defendant's Name                                               Print Defense Counsel' s Name




        I I
This proceeding was conducted by reliable videoconferencing1 :hnology.
                                                               i:_
                                                                                  ~         7f. ?~~ JI
     t6 Lg 1-0                                                                            /.<A. I 1-~ ~

Date             I'                                                  U.S. District Judge/U .S. Magistrate Judge

                            L! SDC SONY
                            DOCUMENT
                         , : F I.ECTRO:'.\lCA LLY FILED
                            , ''JC " ·            j-
                            .,·::": -;;-;-;-;·i6fH1..0 .
